Citation Nr: 0945556	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-35 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for respiratory 
disorder due to undiagnosed illness.

2.  Entitlement to service connection for neurological 
disorder claimed as headaches, memory loss, and fatigue, due 
to an undiagnosed illness.

3.  Entitlement to service connection for arthralgias and 
myalgias claimed as weight loss, muscle pain, joint pain, and 
Gulf War Syndrome due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to 
January 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Providence, 
Rhode Island, which denied the claims noted on the cover 
sheet.

The issues of entitlement to service connection for 
arthralgias and myalgias, a neurological disorder claimed as 
headaches, memory loss, and fatigue; and whether new and 
material evidence has been received to reopen a claim for a 
lumbosacral strain are addressed in the REMAND portion of the 
document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the probative evidence indicates that a 
respiratory disorder is not related to an in-service disease 
or injury, to include due to an undiagnosed illness.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107(b) (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
August and December 2004 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  A March 
2006 letter provided adequate notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  Further, following issuance of the 
March 2006 letter and the additional development, the claim 
was reviewed on a de novo basis, as shown in the September 
2006 supplemental statement of the case.  Thus, any timing-
of-notice error was cured and rendered harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

The Board further finds that the content deficiency of the 
2004 letters did not prejudice the Veteran's pursuit of his 
claims, as he was extended a meaningful opportunity to 
participate in the claims process at all stages.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Moreover, 
in light of the Board's decision below, the assignment of a 
disability evaluation or an effective date are immaterial.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  Thus, any error was rendered harmless.  See Shineski 
v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 
(2009).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, as 
found above, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Subject to various conditions, service connection may also be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.

The illness must become manifest during either active service 
in the Southwest Asia theater of Operations during the 
Persian Gulf War or to a degree of 10 percent or more, under 
the appropriate diagnostic code of 38 C.F.R. Part 4, not 
later than December 31, 2011.  See 71 Fed. Reg. 75,669 (Dec. 
18, 2006).

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  See 
VAOPGCPREC 8-98; 63 Fed. Reg. 56,703 (Oct. 22, 1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i).

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  38 
C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317 (d)(2).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status will not always constitute 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see 
also  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The Veteran's service personnel records note his service in 
Kuwait from December 1994 to January 1995.  Service treatment 
records are entirely negative for any entries related to 
complaints, findings, or treatment for, a chronic respiratory 
disorder.  

In January 1993, the Veteran presented at sick call with 
complaints of headache, sore throat, coughing up green 
sputum, and trouble breathing on running.  Examination 
revealed the lungs clear to auscultation, positive nasal 
mucus, and positive injection.  The assessment was an upper 
respiratory infection with bronchitis.  Service treatment 
records document another upper respiratory infection in 
August 1994.  Examination of the chest at that visit revealed 
normal respiration with no wheezing.  A January 1996 entry 
notes a finding of sinus congestion, and that  the Veteran 
had tested positive for an allergy to dust and pollen.  In 
September 1996, the Veteran complained of cough and 
congestion.  Examination revealed slight wheezing, and an 
upper respiratory infection was diagnosed.  

In preparation for his separation from active service and his 
examination for that occasion, the Veteran only noted a 
history of a chronic rash and an eye injury on a November 
1996 Personal Assessment of his health.  On his November 1996 
Report Of Medical History form he denied any prior history of 
complaints, symptoms, or treatment for, a respiratory 
disorder.  The November 1996 Report Of Medical Examination 
For Separation notes his lungs and chest areas are assessed 
as normal.

The Veteran applied for VA benefits in 1997.  An April 1997 
nose and sinus examination report notes complaints and 
history of nasal congestion and runny nose.  The diagnosis 
was allergic rhinitis and deviated nasal septum.  The April 
1997 general medical examination report did not note any 
respiratory complaints.  His chest examination was entirely 
normal, and the Veteran reported he could walk up to three 
miles and climb three flights of stairs without difficulty.  
There was no diagnosis of a respiratory disorder.

The Gulf War examination report notes the Veteran reported 
becoming ill while serving in Kuwait.  He asserted that at 
the time he suffered from a rash, vomiting, diarrhea, chest 
congestion, a cough which produced green sputum, shortness of 
breath, fever and chills.  He noted he was told he had a 
virus which was treated with intravenous fluids and 
medications.  The illness resolved and he returned to duty.  
He told the examiner that he felt all of his symptoms started 
after he received immunizations prior to departing for the 
Gulf.  Among the medications he reported taking were Nasonex 
and Motrin.  Physical examination revealed the Veteran's 
pulse as 88, and his respiration was 16.  The chest was clear 
to auscultation and percussion, and excursion was within 
normal limits.  The chest x-ray was interpreted as showing 
the lungs and pleural spaces as normal.  The respiratory-
related diagnosis was perineal allergies since childhood 
which are stable on nasal inhaler, and the report referred 
the reader to the respiratory examination. 

The January 2005 respiratory examination report notes the 
examiner conducted a review of the claims file, including the 
Veteran's history.  The Veteran reported the same history of 
symptoms and in-service treatment as provided to the Gulf War 
examination examiner.  He also noted his treatment for sinus 
congestion, which included nasal steroids.  Since taking 
steroids, he reported, his breathing had improved as well as 
his congestion.  Upon further questioning, the Veteran also 
reported he suffered from seasonal allergies since childhood, 
and his symptoms were currently worse.  He reported a current 
unproductive occasional cough, and that he had a hard time 
breathing-primarily at night when he sometime awoke short of 
breath.  These resolved spontaneously.  Generally, he 
reported no dyspnea.  The Veteran also told the examiner 
that, even when he was in shape he would easily get out of 
breath.  He reported rare hemoptysis in small volume when he 
had a respiratory infection two years earlier.  The Veteran 
denied any orthopnea, and he noted he awoke once to twice a 
week in a cold sweat.  He also denied any hypersomnolence, as 
well as having received any therapy, such as oxygen therapy 
or oral inhalers, trach placements, or a constant positive 
airway pressure device.  The Veteran denied any 
hospitalization or emergency room visits due to any 
respiratory illness.

The Veteran presented to the examination alone and walking 
without any assistive devices.  Physical examination revealed 
no abnormalities-the chest was clear to auscultation and 
percussion.  The examiner noted the normal chest x-ray, which 
showed no change since the last one of September 2004, and 
that all pulmonary function tests were normal.  The 
examiner's diagnosis noted the Veteran's perineal allergies.  
The final diagnosis was no evidence of any lung disorder.

The preponderance of the evidence is clearly against the 
Veteran's claim.  Although he asserted in a June 2006 
statement (VA Form 21-4138) that he was treated in service 
for a respiratory and breathing disorder which, he believes, 
proves Gulf War Syndrome, the service treatment records 
clearly show his recall is in error.  As noted earlier, there 
were isolated instances of wheezing and one assessment of 
bronchitis.  His primary pathology was, however, upper 
respiratory.  Significantly, each episode of an upper 
respiratory infection was acute and transitory in nature, and 
each resolved without any chronic respiratory residual.  To 
the extent there have been chronic symptoms, all of the 
medical records show they are related to his seasonal 
allergies.  His private post-service treatment records note a 
diagnosis of allergic rhinitis, but no provider opines that 
any current respiratory disorder, to include rhinitis, is 
related to active service.

The Veteran's private physician's, Dr. Fallon's, records note 
a diagnosis of Gulf War Syndrome.  There is no need at this 
time to assess Dr. Fallon's records for substantive weight 
because that notation is primarily related to the Veteran's 
complaints of multiple joint pain and mental health 
symptomatology, neither of which is pertinent to a claim of 
entitlement to service connection for a respiratory disorder.

In sum, the preponderance of the evidence is that the Veteran 
does not have a respiratory disorder or unexplained 
respiratory symptoms.  In the absence of a currently 
diagnosed disorder, or a chronic undiagnosed respiratory 
disorder, there is no basis for service connection.  
38 C.F.R. §§ 3.303, 3.317.  To the extent that the appellant 
does manifest symptoms, they have been diagnosed as secondary 
to perineal allergies, which precludes a finding of an 
undiagnosed illness.  Again, no physician has linked a 
current respiratory disorder to service.  Thus, the claim is 
denied on both a direct and presumptive basis.  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for respiratory disorder 
due to undiagnosed illness is denied.


REMAND

The January 2005 VA neurological examination report notes the 
examiner ordered an MRI examination and an 
electroencephalogram study, and that an addendum reporting 
the results and additional comment would be prepared.  The 
Board has not located an addendum to the January 2005 
neurological examination report.  That needs to be obtained 
and associated with the claims file.

The November 2008 chronic fatigue syndrome examination report 
needs clarification, as the Board is simply uncertain of what 
the examiner concluded.  The report appears to indicate that 
the Veteran may manifest a cluster of symptoms consistent 
with an undiagnosed illness but for other apparent diagnosed 
nonservice-connected disorders which can manifest with 
similar symptoms-among which is posttraumatic stress 
disorder (PTSD).  The Board notes, however, that an October 
2004 VA examination report notes the examiner opined the 
Veteran did not meet the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION (DSM-IV) criteria for a diagnosis of 
PTSD.  The examiner noted that, other than the fact the 
Veteran served in the stressful environment of the Persian 
Gulf, he did not even provide a specific traumatic event.  
The chronic fatigue syndrome examination report suggests the 
examiner only reviewed the Veteran's electronic records, 
rather than the entire claims file-to include the service 
treatment records.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The VCAA notices issued in 2004 did 
not comply with the Kent requirements.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, and what is required to reopen a 
claim of entitlement to  service connection 
for a lumbosacral strain.

The AMC/RO is reminded that VA received 
the Veteran's application to reopen in 
2000.  As a result, the prior legal 
standard for reopening his claim applies 
to his application.

2.  The AMC/RO should obtain the addendum 
alluded to in the January 2005 
neurological examination report.  Then 
refer the claims file to the examiner who 
conducted the January 2005 examination.  
Ask the examiner to specifically comment 
on the July 2004 report of Dr. Manno, who 
examined the Veteran for the Social 
Security Administration and noted a short-
term memory loss of unclear etiology.  The 
VA examiner should also review the entire 
claims file and opine whether the Veteran 
manifests a cluster of symptoms consistent 
with an undiagnosed illness.

If the examiner who conducted the 2005 
examination is no longer available, refer 
the claims file to another equally 
qualified examiner.

3.  The AMC/RO should also refer the 
claims file to the examiner who conducted 
the November 2008 chronic fatigue syndrome 
examination and request clarification of 
those comments and diagnosis.  Ask the 
examiner to review the claims file, to 
include the service treatment records, 
January 2005 chronic fatigue syndrome 
examination report, and October 2004 PTSD 
examination report.  The examiner then 
should note whether any opinion/diagnosis 
is changed in any way.

Should the examiner determine another 
examination is needed to render the 
requested clarification, the AMC/RO should 
arrange the examination.  If the examiner 
is no longer available, please refer the 
claims file to another equally qualified 
examiner.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the Veteran's claims 
de novo in light of the additional evidence 
obtained.  If either claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


